                        Exhibit E




Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 1 of 11
Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 2 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                             for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                 Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 3 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 4 of 11
               ATTACHMENT TO SUBPOENA
                         DEFINITIONS AND INSTRUCTIONS

        1.      The term “document” shall mean and include all written, electronic, digital

and graphic matter of every kind and description, whether written or produced or

transmitted by computer, typewriter, printer, photocopier or other machine or by hand,

whether in printed form or on computer disk, and whether in the actual or constructive

possession, custody or control of you, including, without limitation, any and all files,

records, disks, emails, text messages, instant messages, direct messages, private

messages, iMessages, letters, correspondence, memoranda, notes, statements, transcripts,

workpapers, sound recordings, cds, dvds, videotapes, charts, reports, books, ledgers,

registers, books of account, account statements, financial statements, checks, check stubs,

deposit receipts, and any other written, electronic or graphic record of any kind, whether

or not such documents are claimed to be privileged from discovery on any ground.

        2.      “You” and “your” shall mean the person or entity to whom/which this

request or subpoena is directed, including his, her, their or its agents, representatives,

employees, attorneys, experts, investigators, insurers or anyone acting on behalf of the

foregoing.

        3.      “Person” or “person” means any individual, sole proprietorship,

partnership (general or limited), limited liability company, limited liability partnership,

corporation, association, trust or other entity.

        4.      “NuStar” means Plaintiff, NuStar Farms, LLC, including, without

limitation, any member, manager, agent, representative or employee of NuStar.




                                               1

Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 5 of 11
       5.      “Tony” means Plaintiff, Anthony Nunes, Jr., including, without limitation,

any agent, representative or employee of Tony.

       6.      “Anthony” means Plaintiff, Anthony Nunes, III, including, without

limitation, any agent, representative or employee of Anthony.

       7.      “Dian” means Toni Dian Nunes.

       8.      “Devin” means Devin G. Nunes.

       9.      “Lizza” means Defendant, Ryan Lizza, including, without limitation, any

agent, representative or employee of Lizza.

       10.     “Article” means the following article published online and/or in print on

September 30, 2018: https://www.esquire.com/news-politics/a23471864/devin-nunes-

family-farm-iowa-california/ (“Devin Nunes’s Family Farm Is Hiding a Politically

Explosive Secret”).

       11.     “Hearst” means Hearst Corporation, Hearst Magazines, Inc., Hearst

Magazine Media, Inc. and/or the publisher of Esquire magazine, including, without

limitation, any reporter, correspondent, editor, publisher, producer, agent, representative

or employee of Hearst.

       12.     “Fielden” means Jay Fielden, including, without limitation, any agent,

representative or employee of Fielden.

       13.     “Nuzzi” means Olivia Nuzzi, including, without limitation, any agent,

representative or employee of Nuzzi.

       14.     “CNN” means Cable News Network, Inc., including, without limitation,

any reporter, correspondent, editor, publisher, producer, agent, representative or

employee of CNN.



                                              2

Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 6 of 11
       15.     “Fusion GPS” means and includes Bean, LLC, Glenn Simpson and/or

Peter Fritsch, including, without limitation, any attorney, agent, representative or

employee of Fusion GPS.

       16.     “Politico” means Politico, LLC, including, without limitation, any

reporter, correspondent, editor, publisher, agent, representative or employee of Politico.

       17.     “Relating to” means to refer to, reflect, pertain to, or in any manner be

connected with the matter discussed.

       18.     “Identify” or “identification”, when used in reference to a person, means

to state their full name, their present or last known home and business addressees) and

their present or last known home and business telephone number(s).            “Identify” or

“identification”, when used in reference to a document, means to state or specify the type

of document, e.g. letter, memoranda, etc., its date, its author, signer, addressee, its

contents, and any other information necessary to identify the document for purposes of an

interrogatory, request for production of documents or subpoena duces tecum. As an

alternative to identifying the document, a copy may be attached to your answer. If any

such document was but is no longer in your possession or subject to your control, state

what happened to the document. “Identify” or “identification”, when used in reference to

a communication, representation or discussion, means to state the person(s) to whom

such communication was made, the medium of communication, e.g., letter, telephone,

fax, email, etc., the date of such communication, and the subject matter and substance of

such communication.

       19.     “Describe” means state what is requested to be described, including all

facts and opinions known and held regarding what is requested to be described, and (I)



                                             3

Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 7 of 11
the identity of each person involved or having knowledge of each fact or opinion relating

to what is described, (II) the identity of each document evidencing the answer given or

relating to what is disclosed in the answer given, and (III) all relevant or material dates or

time periods.

       20.      If you consider any document called for by a request for production of

documents to be privileged from discovery, include in your answer/response a list of the

documents withheld, identifying each document by date, author, addressee, all recipients,

all persons who have seen the document, the title and a brief description of the subject

matter which will allow for a determination whether the document is privileged. Finally,

you should state the grounds upon which each document is claimed to be privileged.




                                              4

Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 8 of 11
             SUBPOENA FOR PRODUCTION OF DOCUMENTS

     NuStar requests You to produce complete and genuine copies of the following:

     UNLESS              OTHERWISE                    NOTED,              THIS

SUBPOENA                 SEEKS              DOCUMENTS                      AND

ELECTRONICALLY STORED INFORMATION

DATED OR FOR THE TIME PERIOD FROM

JANUARY 1, 2018 TO THE PRESENT (THE

“RELEVANT PERIOD”).

     IF       YOU            HAVE             NO          DOCUMENTS

RESPONSIVE                    TO            THE           FOLLOWING

REQUESTS,                  THE              ANSWER                 SHOULD

CLEARLY                STATE                “NONE”              OR          “NO

DOCUMENTS”.




                                        5

Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 9 of 11
       1.      All documents that constitute, evidence or reflect communications

between Nuzzi and Lizza that mention NuStar, Tony, Dian, Anthony, Devin, or that are

of and concerning NuStar, Tony, Dian, Anthony or Devin, including, without limitation:

               a.     all messages sent or received via any messaging services or

applications, including, without limitation, Signal, WhatsApp, Telegram, SecureDrop,

Wire, LINE, iMessage, Facebook Messenger, Viber, Wickr, Dust, Threema, Cyphr,

CoverMe and/or Skype;

               b.     all emails sent or received using any email account, including,

without limitation, Protonmail, Tutanota, Hushmail, Countermail, Runbox, Kolab Now,

Mailfence, Posteo, Startmail, Mailbox, and/or SCRYPTmail;

               c.     all text messages sent or received using any computer, iPhone,

Blackberry, smartphone or other device;

               d.     all direct messages, private messages, group messages, tweets,

retweets, likes, replies, shares, posts, blogs, photographs, or other written content of any

kind or nature sent, received or posted on Twitter, Facebook, YouTube and/or any other

social media platform or service; and

               e.     all documents uploaded, downloaded, transferred or exchanged

using the Tor browser or any other anonymous browser.

       2.      Bills and/or other records of all telephone calls made by Lizza to Nuzzi

from any land line, cell phone, smart phone, iPad, iPhone, Blackberry, computer, or other

device while Lizza was in Iowa in 2018.

       3.      All documents that prove, evidence or show that Devin’s “family” was

“stalking” Lizza and/or “intimidating his sources”, as stated by Nuzzi in the following



                                             6

Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 10 of 11
tweet, including any documents hand-delivered, emails, transmitted or otherwise

provided to Nuzzi by Lizza:




       4.      All communications between Nuzzi and any person other than Lizza

(excluding only counsel for Nuzzi) that refer or relate to the Article.



                                              7

Case 5:20-cv-04003-CJW-MAR Document 35-6 Filed 06/22/20 Page 11 of 11
